Filed
                                                                                     Washington State
                                                                                     Court of Appeals
                                                                                      Division Two

                                                                                       May 18, 2021
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    STATE OF WASHINGTON,

                       Respondent,                                 No. 53712-5-II

         v.

    RAYMOND J. RUDY,                                        UNPUBLISHED OPINION

                       Appellant.



        SUTTON, J. — Raymond J. Rudy appeals his conviction for second degree assault with a

deadly weapon of police Sergeant Donna Main.1 He argues that the evidence was insufficient to

prove that the machete he was carrying qualified as a deadly weapon or that he had the specific

intent to assault Main. Because Rudy does not show that the evidence was insufficient to support

the conviction for the second degree assault of Main, we affirm.

                                            FACTS

        On April 10, 2019, Rudy took various food items from a Safeway store and left the store

without paying. A store employee called 911. While in the store parking lot, Rudy approached

another customer, Zachary Mann, while wielding an unsheathed machete; Mann also called 911.




1
 Rudy was convicted of two counts of second degree assault with a deadly weapon, but he
challenges only one of those convictions.
No. 53712-5-II


       Sergeant Donna Main of the Port Orchard Police Department responded to the 911 calls.

Despite Main ordering him to stop and to drop the weapon, Rudy also approached her while

carrying the machete. Rudy eventually put the machete down and was arrested.

       The State charged Rudy by amended information with second degree robbery and two

counts of second degree assault with a deadly weapon based on his contacts with Mann and Main.2

The case proceeded to a jury trial.

       During the trial, Mann testified that he had stopped at the grocery store on his way home

from work and had observed two people who appeared to be leaving the store. One of them was

on his cellular phone, the other was Rudy.

       Rudy turned and began yelling “generic threats” at Mann or the person on the phone.

Verbatim Report of Proceedings (VRP) at 332. Mann noticed that Rudy was carrying either a

machete or a “really long knife,” because Rudy had “[w]aggled it at [him] or something like that

when he was making threats.” VRP at 333-34. Afraid that Rudy was seeking a fight, Mann

returned to his car, retrieved his phone, and called 911.

       Mann testified that he could not see Rudy when Main arrived. After Mann spoke briefly

with Main, she drove down the parking lot to locate Rudy. Mann then observed Rudy emerge

from “the recessed doorway” shortly after Main drove past the doorway. VRP at 336. Rudy

headed back towards Mann with the unsheathed machete as Main turned onto the street. Rudy




2
  The State also sought deadly weapon sentencing enhancements and alleged that the second
degree assault of Main was a crime against a law enforcement officer. The jury found by special
verdict that Rudy had committed the assaults while armed with a deadly weapon and that the
assault of Main was an assault of a law enforcement officer. Rudy does not raise any issues related
to the special verdicts or any resulting sentencing enhancements.


                                                 2
No. 53712-5-II


was yelling at Mann, telling Mann that he was going to “eff [him] up” and “I will cut you”, and

“gesturing with” the machete as he approached. VRP at 338, 340. As Main pulled up near Mann

and turned on her patrol car lights, Rudy was within “striking distance” of Mann. VRP at 337.

Rudy then walked past Mann in Main’s direction.

       Main testified that she was on her way home from her shift when she responded to the 911

calls from the Safeway. When Main arrived at the store, she briefly spoke to Mann, who told her

that Rudy had a machete and that he had headed south. Main drove south and eventually saw

Rudy in her rear view mirror. Observing that Rudy was heading back towards Mann, she drove

out of the parking lot and back towards Mann as fast as she could to intercept Rudy.

       When Main stopped near Mann, she saw Rudy walking quickly towards the area and was

afraid that Mann would be harmed. Main drew her gun and ordered Rudy to drop the unsheathed

machete several times. When Rudy was about 10 to 15 feet from her, his focus turned from Mann

to her. Rudy continued to walk towards her, and he did not obey her commands to drop the

machete and to stop.

       When Main retreated to find some cover, Rudy stopped and changed direction. Main

followed Rudy and again told him to stop and to drop the weapon. Rudy suddenly dropped the

weapon and complied when Main then instructed him to move away from the weapon. When he

was five or six steps away from the machete, Main told Rudy to get onto the ground and he

complied. Main held Rudy at gunpoint until more officers arrived and handcuffed him.




                                                3
No. 53712-5-II


       The jury found Rudy guilty of both second degree assault charges. 3 Rudy appeals his

conviction for the second degree assault with a deadly weapon of Main.

                                           ANALYSIS

       Rudy argues that the evidence was insufficient to support his conviction for the second

degree assault of Main. He contends that the evidence was insufficient to establish that (1) the

machete was a deadly weapon, or (2) he intended to create apprehension and fear of bodily injury

in Main. We disagree.

                                       I. LEGAL PRINCIPLES

       “The test for determining the sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt.” State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). “A

claim of insufficiency admits the truth of the State’s evidence and all reasonable inferences that

reasonably can be drawn therefrom.” Salinas, 119 Wn.2d at 201. All inferences “must be drawn

in favor of the State and interpreted most strongly against the defendant.” Salinas, 119 Wn.2d at

201. Direct and circumstantial evidence are equally reliable. State v. Farnsworth, 185 Wn.2d 768,

775, 374 P.3d 1152 (2016). And “[w]e defer to the fact finder on issues of conflicting testimony,

credibility of witnesses, and the persuasiveness of the evidence.” State v. Ague-Masters, 138 Wn.

App. 86, 102, 156 P.3d 265 (2007) (citing State v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970,

abrogated in part on other grounds, Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158

L.Ed.2d 177 (2004)).



3
 The trial court granted the State’s motion to dismiss the second degree robbery charge without
prejudice.


                                                 4
No. 53712-5-II


                         II. SUFFICIENT EVIDENCE OF DEADLY WEAPON

       Rudy first argues that the evidence was insufficient to prove that the machete was a deadly

weapon because there was no evidence that he “wielded the machete in such a manner towards

Sgt. Main that it constituted a ‘deadly weapon’ for purposes of the second degree assault charge.”

Br. of Appellant at 12. We disagree.

       The State charged Rudy with second degree assault with a deadly weapon. To prove this

charge, the State had to prove that Rudy assaulted Main “with a deadly weapon.” RCW

9A.36.021(1)(c). In this context, the term “deadly weapon” is defined as follows:

       “Deadly weapon” . . . shall include any other weapon, device, instrument, article,
       or substance . . . which, under the circumstances in which it is used, attempted to
       be used, or threatened to be used, is readily capable of causing death or substantial
       bodily harm.

RCW 9A.04.110(6). Because a knife is not a per se deadly weapon under this definition, “‘there

must be some manifestation of willingness to use the knife before it can be found to be a deadly

weapon under RCW 9A.04.110(6).’” In re Pers. Restraint of Martinez, 171 Wn.2d 354, 366,

256 P.3d 277 (2011) (quoting State v. Gotcher, 52 Wn. App. 350, 354, 759 P.2d 1216 (1988)).

       Rudy contends that the evidence is insufficient to show that the machete was a deadly

weapon because there was no evidence establishing that he used, attempted to use, or threatened

to use the machete in a way that was capable of causing death or substantial bodily harm when he

encountered Main. Citing Martinez, Rudy asserts that the State had to show that there was “‘some

manifestation of willingness to use the knife before it can be found to be a deadly weapon.’” Br.

of Appellant at 10, citing 171 Wn.2d at366. But, unlike in Martinez, there is such evidence here.




                                                5
No. 53712-5-II


       In Martinez, the defendant fled the crime scene; did not confront the officer who had

ordered him to stop; and, although he had been carrying a sheathed knife at some point in time, he

did not display or reach for the knife in question at any time. 171 Wn.2d at 358, 369. Here, in

contrast, Rudy had removed the machete from its sheath, he was carrying the machete in open

sight, he was threatening Mann, he was aggressively approaching Mann and Main while carrying

the machete, and he refused to stop or drop the machete when Main ordered him to do so. Taking

these facts in the light most favorable to the State, a rational trier of fact could have found beyond

a reasonable doubt that Rudy was manifesting a willingness to use the machete and that he was

threatening to use the machete to cause death or substantial bodily harm.

       Accordingly, the evidence was sufficient to establish that the machete was a deadly

weapon.

                               III. SUFFICIENT EVIDENCE OF INTENT

       Rudy next argues that the evidence was insufficient to prove that he had the specific intent

to create apprehension and fear of bodily injury in Main. Again, we disagree.

       The trial court instructed the jury that “[a]n assault is an act done with the intent to create

in another apprehension and fear of bodily injury.” CP at 54 (Jury Instruction 9). Accordingly,

the State had to prove that Rudy acted with intent to create apprehension and fear of bodily injury

in Main. When examining the sufficiency of the evidence, the “‘specific criminal intent of the

accused may be inferred from the conduct where it is plainly indicated as a matter of logical

probability.’” State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410 (2004) (quoting State v.

Delmarter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980)).




                                                  6
No. 53712-5-II


        Here, the evidence established that Rudy threatened Mann with the machete and that when

he turned his attention to Main, he approached her while carrying the unsheathed machete and he

continued to approach her with the weapon in his hand even after she instructed him to stop and

to drop the weapon. Taken in the light most favorable to the State, Rudy’s act of continuing to

approach Main while carrying a weapon and refusing to drop the weapon or stop when she told

him to would allow a jury to infer intent to create apprehension or fear of bodily injury in Main as

a matter of logical probability. Although Rudy did not make any express threats towards Main

and may have had a “blank” look on his face, his actions could still be construed as an intentional

attempt to cause apprehension or fear in Main. VRP at 381, 398. Accordingly, this sufficiency

argument fails.

        Because Rudy does not show that the evidence was insufficient to support the conviction

for the second degree assault with a deadly weapon of Main, we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     SUTTON, J.
 We concur:



 LEE, C.J.




 WORSWICK, J.



                                                 7